internal_revenue_service department of the treasury index number number release date washington dc person to contact telephone number refer reply to cc dom p si 5-plr-113093-98 date date legend company state a holdings investments corp a state b corp b contract mr b state d state e cc dom p si plr-113093-98 -2- area site mr c inc resources financial engineering services corp p binder this is in response to your letter dated date submitted on behalf of company by your authorized representatives requesting rulings concerning the application of the internal_revenue_code to a transaction described below the facts and representations are understood to be as follows the company is a newly-formed limited_liability_company organized under the laws of state a that will elect to be treated as a partnership for federal_income_tax purposes the company will use the accrual_method of accounting and will have a fiscal year-end of december the initial members of the company are holdings a state a limited_liability_company investments a state a limited_liability limited_partnership and corp a a state b corporation collectively holdings investments and corp a are referred to as the members holdings is the tax_matters_partner for the company the company was formed on date for the purposes of i acquiring an interest in the contract described below ii causing two synthetic_fuel production cc dom p si plr-113093-98 -3- facilities facilities to be fabricated assembled installed and placed into service pursuant to the contract and iii operating the facilities using the process described below so as to produce briquettes and sell the briquettes to unrelated persons pursuant to the company’s operating_agreement the llc operating_agreement holdings owns a membership interest in the company investments a and corp a a the llc operating_agreement provides that non-liquidating distributions will be made in accordance with the members’ respective membership interests in the company and that liquidating distributions will be made in accordance with the members’ respective positive capital_account balances all items of profit and loss will generally be allocated among the members in accordance with their respective membership interests in the company and items of income gain deduction and loss of the company for federal_income_tax purposes will generally be allocated among the members in the same manner as the corresponding_item of profit and loss of the company is allocated for capital_account purposes all credits against federal_income_tax with respect to the company’s property or operations including credits under sec_29 of the internal_revenue_code will be allocated among the members in accordance with their respective membership interests in the company for the period during which the expenditure production sale or other event giving rise to the credit occurs management of the company will be vested in its manager holdings on date corp b as buyer and and or as seller entered into an equipment construction and purchase agreement for the construction installation and placing into service of five synthetic_fuel production facilities the corp b facilities also on date mr b an individual who is currently an indirect owner of corp b executed a note and guarantee of personal performance the mr b guaranty pursuant to which he personally guaranteed corp b’s financial performance under the default and termination for convenience provisions described below of the contract in an amount equal to dollar_figure per facility each corp b facility is a movable facility designed to convert coal fines material including waste coal from impoundments and run of mine coal into tons of briquettes per hour under the contract construction of the corp b facilities was to commence upon the written request of buyer on or before date which request was timely made and mechanical completion and start-up of the facilities was to be achieved no later than date upon completion of the corp b facilities the buyer is obligated to pay a maximum contract_price of dollar_figure the contract_price pursuant to article v of the contract a failure to obtain the required permits would terminate the contract in which event the buyer would be obligated to pay all cc dom p si plr-113093-98 -4- amounts incurred by and accrued to seller under the contract in addition the buyer may terminate the contract for cause as defined in article v upon a termination for cause the buyer may take possession of the facility and all materials equipment tools and construction equipment and machinery and complete construction by whatever reasonable method the buyer deems expedient if the buyer terminates the contract for convenience defined in the contract as termination for any reason other than a failure to obtain the required permits or for cause the buyer is required to pay seller a termination fee equal to the greater of i percent of the contract_price or ii the total amount incurred by and accrued to seller the contract provides that the corp b facilities will be located i at two sites to be designated by corp b within miles of the southwest corner of state d and the southeast corner of state e ii at two sites along the southern border of state e and iii at one site located within the coal mining area of state b article iv of the contract further provides however that buyer may amend the sites prior to his notice to proceed to seller on date corp b delivered to seller notice of site designation and notice to proceed designating a single site near area as the site location for the corp b facilities and giving seller notice to proceed with respect to the facilities as early as date mr c and representatives of financial began negotiating with representatives of corp b to acquire a direct or indirect interest in two or more of the corp b facilities mr c and financial caused inc which is owned percent by resources an s_corporation owned percent by mr c and percent by financial to make a loan and other advances the inc loan and the inc advances respectively to corp b corp b’s obligation with respect to the inc loan is evidenced by a demand promissory note dated date in the original principal_amount of dollar_figure the inc - corp b note the proceeds of the inc loan and the inc advances have been paid on behalf of corp b to seller and its subcontractors or vendors under the contract by letter agreement dated date the seller consent seller consented to an assignment of the contract by corp b to the company with respect to two of the five corp b facilities the facilities and agreed that a portion of the contract_price with respect to each of the facilities may be paid in the form of two promissory notes the combined principal amounts of the promissory notes together with the sum of all cash progress payments made by corp b and the company to or on behalf of seller under the contract will equal the contract_price dollar_figure for each facility seller and the company also agreed via the seller consent to designate the site as the site location for the facilities effective date corp b assigned the contract as it relates to the facilities to the company pursuant to a partial assignment of equipment and construction and purchase agreement the corp b assignment pursuant to the cc dom p si plr-113093-98 -5- corp b assignment the company assumed liability for the inc-corp b note and the inc advances as additional consideration for the corp b assignment the members will cause to be paid to corp b payments the corp b payments measured by the consideration if any received by holdings or its members as a result of any sale of membership interests in the company to a third party to the extent that such consideration is determined by reference to sec_29 tax_credits attributable to the production and sale of briquettes from the facilities the amount of the corp b payments will equal percent of such consideration less aggregate amounts paid under the second note described below a loan is expected between the company and inc the inc-company loan i to refinance the inc advances and the inc-corp b note assumed by the company as consideration for the corp b assignment and ii to provide the company with additional funds to make the progress payments under the contract the inc-company loan will be evidenced by a note the inc-company note in an original principal_amount not to exceed dollar_figure the inc-company note will be repaid in equal installments of principal or interest beginning date under the seller consent the company would deliver two promissory notes the notes representing the balance of the contract_price the first note the first note will be in the original principal_amount of dollar_figure and will be delivered directly to to satisfy seller’s obligation under the contract to provide the briquetter technology license to be used in the operation of the facilities the second note the second note will be in the original principal_amount of dollar_figure less i the principal_amount of the first note and ii the sum of all cash progress payments made by corp b and the company to or on behalf of seller under the contract the notes will be paid in equal installments beginning date although the company expects to have operating funds sufficient to service the inc-company note and the notes it is anticipated that all amounts owed by the company will be assumed by a third-party investor in connection with a purchase of the company's membership interests at the time that negotiations began with respect to the assignment of the facilities engineering was engaged to act as an on-site representative with respect to construction matters under the contract engineering is not a related_person as defined in sec_29 with respect to the company or its affiliates however engineering will be paid a performance bonus measured by the consideration if any received by holdings or the members as a result of any sale of membership interests in the company to the extent that such consideration is determined by reference to sec_29 tax_credits attributable to the production and sale of briquettes from the facilities the amount of this bonus will not exceed percent of such consideration neither engineering nor the owner of engineering has any equity_interest in the company and neither party is entitled to any income arising from the operations of the company cc dom p si plr-113093-98 -6- company represents that the facilities were placed_in_service at the site on date in order to isolate certain environmental and other liabilities associated with the briquetting business services a state a limited_liability_company was formed to act as an operating and contracting entity for and on behalf of the company the company has engaged services to provide operating and maintenance services to the company including operation maintenance and testing of the facilities and record keeping reporting payroll accounting legal and insurance services services will use its own employees or engage independent contractors to provide such services for example services plans to engage engineering as an independent_contractor to perform certain consulting and oversight services the company entered into a sublease of the site from services as allowed under the facilities site sublease agreement dated date entered into between and services the company will enter into a coal fines supply agreement with services to supply coal fines services to assure a continuous supply of coal fines has executed a coal fines supply agreement with corp p pursuant to which corp p will extract wash prepare and deliver coal fines of a certain quality to services at the facility site services will purchase all of the coal fines required for operation of the facilities from corp p services will pay corp p dollar_figure per month plus an amount equal to the sum of i all costs incurred by corp p associated with extracting washing preparing and delivering the coal fines to the facility site and ii dollar_figure per ton of coal fines for the first big_number tons of coal fines delivered to the facility site per month corp p percent owned by the owner of engineering is not a related_party as defined by sec_29 with respect to the company or holdings in order to permit corp p to acquire assemble and install in a timely manner the equipment necessary to extract wash prepare deliver and weigh the coal fines to be used at the facilities the beneficiation equipment inc has provided corp p with a line of credit up to dollar_figure the related promissory note which is secured_by the beneficiation equipment will be paid in equal installments beginning date the company plans to enter into a binder supply agreement with services to purchase a suitable quality and quantity of binder a proprietary binder developed by services in cooperation with and other cc dom p si plr-113093-98 -7- suitable binders for use in the process at the facilities the company and collectively both of which are corporations are negotiating a binder product technology license agreement pursuant to which the company will acquire the right to use in connection with the production of briquettes the binder and related technologies and any bio-binder now or hereafter developed or acquired by or any of its affiliates the company intends to market the briquettes itself or to engage a third-party to sell the briquettes on behalf of the company to unrelated persons the facilities are movable and designed to be moved from site to site depending upon the availability price and location of the coal feedstock used to produce briquettes the process at the facilities consists of i mixing the coal feedstock with a petroleum-based liquid binder system ii feeding metered amounts of the coal fines and binder mixture into a roll briquetter and iii compressing the mixture into briquettes in the first_phase of the process coal fines of a specified quality are mixed with a petroleum-based liquid binder system the binder system is comprised of a high- viscosity liquid component and optionally one or more inorganic components that act as co-reactants to enhance binder performance the high viscosity liquid component typically includes a heavy hydrocarbonaceous fraction from petroleum refining such as vacuum-tower bottoms that contains a significant quantity of hetero atoms such as oxygen nitrogen or sulfur the high-viscosity liquid component may also include additional additives for binder performance enhancement the binder system is introduced into the process at temperatures of up to 300ef the company has successfully tested two different binder systems in the process the binder system services developed and the commercially available binder system in the second_phase of the process the mixture of coal fines and binder system is metered into a roll briquetter and subjected to pressures of up to big_number pounds per square inch psi the combination of the chemically reactive binder system the mixing process heat from the binder system and pressure from the roll briquetter results in the formation of a high-density solid synthetic_fuel numerous tests were conducted on briquettes made from coal fines which may be used as a feedstock based on the preponderance of these tests company alleges that the briquettes will differ significantly in chemical composition from the coal in the coal fines from which the briquettes are produced other than the binder material which will account for less than seven percent of the total btu content of the briquettes the btu content of the briquettes is attributable to materials described in sec_29 cc dom p si plr-113093-98 -8- company represents that no grants have been provided by the united_states a state or a political_subdivision of a state for use in connection with any project within the meaning of sec_29 including the facilities no proceeds of any issue of a state_or_local_government obligation has or will be used to provide financing for any project within the meaning of sec_29 including the facilities no subsidized_energy_financing within the meaning of sec_48 has been or will be provided in connection with any project within the meaning of sec_29 including the facilities no energy_credit has been or will be allowed with respect to the facilities within the meaning of sec_29 for purposes of calculating the sec_29 credit the btu content of the briquettes produced and sold by the company to unrelated persons will be determined without regard to the btu content attributable to any material not described in sec_29 law and analysis sec_29 originally designated as sec_44d by the crude_oil windfall profit tax act of cowpta provides a credit against federal_income_tax for a taxable_year in an amount equal to dollar_figure adjusted for inflation multiplied by the barrel- of-oil equivalent of qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer under sec_29 a barrel-of-oil_equivalent is the amount of fuel that has a btu content of million except that in the case of solid synthetic fuels from coal the btu content is to be determined without regard to any material other than coal sec_29 defines the term qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks sec_29 provides that persons are treated as being related to each other if such persons would be treated as a single employer under the regulations prescribed under sec_52 in the case of a corporation that is a member_of_an_affiliated_group of corporations filing a consolidated_return the corporation is treated as selling qualified_fuels to an unrelated_person if the fuels are sold to the unrelated_person by another member of the affiliated_group sec_29 and sec_29 provide that the sec_29 credit applies to qualified cc dom p si plr-113093-98 -9- fuels which are produced in a facility that was placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 to extend the sec_29 credit for qualified_fuels described in sec_29 that are produced in facilities placed_in_service before date pursuant to a binding written contract in effect before date for qualified_fuels produced in these facilities sec_29 modifies sec_29 to provide that the credit is available for fuels sold before date in the case of a property or facility in which more than one person has an interest except to the extent provided in regulations prescribed by the secretary sec_29 provides that production from the property or facility as the case may be is allocated among such persons in proportion to their respective interests in the gross_sales from the property or facility under sec_29 a solid fuel produced from coal must be a synthetic_fuel in order to be a qualifying fuel for purposes of sec_29 in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel in sec_48 and its regulations is relevant to the interpretation of the term in sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent that is to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 based on the representations of company including the preponderance of proffered data on the significant difference in the chemical composition of the fuel to be produced from that of the coal the fuel produced from coal fines in company's facility using the process will be a solid synthetic_fuel from coal a contract is binding for purposes of sec_29 only if it is enforceable under local law against the taxpayer and does not limit damages to a specified amount for example by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should not be treated as limiting damages the contract executed prior to includes such essential features as a description of the facility a completion date and a price it is represented that the contract is binding under applicable law and that the contract does not limit damages save and except for general laws of the applicable state relating to damages therefore the contract represents a binding written contract for purposes of sec_29 cc dom p si plr-113093-98 -10- to qualify for the sec_29 credit the facility must be placed_in_service before date although sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit for these purposes property is placed_in_service in the taxable_year that the property is placed in a condition or state of readiness and availability for a specifically assigned function see sec_1_46-3 and sec_1_167_a_-11 placed_in_service has been consistently construed as having the same meaning for depreciation and investment_tax_credit see revrul_76_256 1976_2_cb_46 the facility is a mobile facility that can be moved from one coal fines source to another as necessary if a relocation of the facility subsequent to date results in a new placed_in_service_date for the facility under sec_29 then none of the production from the facility after it is moved would qualify for the sec_29 credit revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the sec_45 credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided that the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding of revrul_94_31 the relocation of company's facility after date provided that it is originally placed_in_service before date will not prevent the relocated facility from continuing to be treated as originally placed_in_service prior to date for purposes of sec_29 provided that the fair_market_value of the used_property that is incorporated into the relocated facility exceeds percent of the total fair_market_value of the relocated facility immediately following the relocation the company will own the facility that using the process will produce the briquettes the company services or an unrelated third-party contractor will operate and maintain the facility and the company services or an unrelated third-party marketing agent will market and sell the briquettes to unrelated persons the company represents that the contractor and third-party marketing agent will not have any interest in the production of the briquettes accordingly production of briquettes from the facility will be attributable solely to the company other than the binder material which is attributable to less than seven percent of the total btu content of the briquettes the btu content of the briquettes is attributable solely to materials described in sec_29 in accordance with sec_29 the btu cc dom p si plr-113093-98 -11- content of the briquettes must be calculated without regard to any btu content attributable to the binder material sec_7701 provides that the term taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 of the income_tax regulations provides that the distributive_share is determined under sec_704 and sec_1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is determined by the partnership_agreement except as otherwise provided in chapter of subtitle a of title_26 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide for the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts therefore any allocations of tax_credits or tax_credit recapture cannot have economic_effect under sec_1_704-1 and so must be allocated in accordance with the partners' interest in the partnership at the time the tax_credit or credit recapture arises if the expenditure that gives rise to a tax_credit in a partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for such year then the partners' interests in the partnership for such credit or the cost giving rise thereto shall be in the same proportion as such partners' respective distributive shares of such loss or deduction and adjustments see sec_1_704-1 example the same principles apply in determining the partners' interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable the credit provided by sec_29 is based on receipts from the sale of qualified_fuels therefore any allocation of the credit in proportion to the allocation of the receipts from the sale of the qualified_fuel will be respected if the allocation of the receipts satisfies the substantial economic_effect safe_harbor or the allocation is consistent with the partners' interest in the partnership an allocation of a partnership_item that has a corresponding economic benefit or burden is a valid allocation under sec_704 if the allocation satisfies either the cc dom p si plr-113093-98 -12- substantial economic_effect safe_harbor of sec_1_704-1 or the partners' interest in the partnership standard of sec_1_704-1 to satisfy the substantiality component of the substantial economic_effect safe_harbor the economic_effect of the allocation must be substantial under sec_1_704-1 under the provisions of sec_1_704-1 an allocation is not substantial if the after-tax economic consequences including the effect of the sec_29 credit of at least one partner may in present_value terms be enhanced compared to such consequences if the allocation or allocations were not contained in the partnership_agreement and there is a strong likelihood that the after-tax consequences of no partner will in present_value terms be substantially diminished compared to such consequences if the allocation or allocations were not contained in the partnership_agreement in determining the after-tax consequences that result from the allocation the interaction of the allocation with the partner's tax_attributes that are unrelated to the partnership is taken into account after applying the relevant law to the facts represented we rule that the sec_29 credit attributable to the company may be allocated to the members of the company in accordance with the members' interests in the company when the credit arises for the sec_29 credit a member's interest in the company is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel sec_708 of the code provides that a partnership will be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interests in partnership capital and profits sec_1_708-1 of the regulations provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 that occur on or after date the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the cowpta was generally available for the production and sale of alternative fuels after date and before date from facilities placed_in_service after date and before date on property which first began production after date cc dom p si plr-113093-98 -13- the sec_44d credit for qualifying processed wood was available only as to production and sales from facilities first placed_in_service in calendar years and as to production from those facilities the credit was available for production and sales before either date or three years from the date that the facility first was placed_in_service whichever came later the sec_44d credit for steam from solid agricultural by products was available only for production and use before date in facilities placed_in_service after date in addition there was a special rule for post-1979 increases in production capacity or replacement of facilities first placed_in_service before such production capacity increases or replacements were treated as facilities first placed_in_service after see conf_rep no 96th cong 2d sess c b the sec_29 credit has been extended by congress four times the placed-in- service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service the omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period the energy policy act of for placed_in_service and for the end of the credit_period and the small_business job protection act of date for placed_in_service if sec_29 were read as requiring facilities producing qualified_fuels to be placed_in_service by the taxpayer facilities placed_in_service before that are sold or transferred to a new taxpayer after would entitle the purchaser transferee to claim the sec_29 credit it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credits sec_29 provides that extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer the determination of whether a facility has satisfied the placed-in-service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer therefore although a sec_708 termination of the company would result in a deemed transfer of assets to a new partnership this technical_termination of the partnership and formation of a new partnership would not affect the placed in cc dom p si plr-113093-98 -14- service date of the facility for purposes of sec_29 rulings accordingly based on the facts as represented and the foregoing discussion of law and analysis we conclude as follows the briquettes produced by the company in the facilities using the process are a solid synthetic_fuel produced from coal that are a qualified_fuel within the meaning of sec_29 the contract as assigned to the company constitutes a binding written contract in effect before date within the meaning of sec_29 each facility will be placed_in_service for purposes of sec_29 on the date that the facility is first in place at the site in a condition or state of readiness and availability to produce briquettes as provided in sec_1_46-3 and sec_1_167_a_-11 if a facility is placed_in_service within the meaning of sec_29 prior to date relocation of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 if the fair_market_value of the equipment from the initial facility that is incorporated into percent of the total fair_market_value of the the relocated facility exceeds relocated facility immediately following the relocation production of briquettes from each facility will be attributable solely to the company entitling the company to the sec_29 credit for the briquettes sold to unrelated persons the amount of the sec_29 credit for briquettes produced by the company and sold to unrelated persons must be calculated based on the btu content of the briquettes without regard to any btu content attributable to the binder material or any other material not described in sec_29 the sec_29 credit attributable to the company may be passed through to and allocated among the company's members in accordance with such members' interests in the company at the time the sec_29 credit arises for the sec_29 credit a member's interest in the company is determined based on a valid allocation of the receipts from the sale of the qualified_fuel a termination of the company under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of briquettes to unrelated persons cc dom p si plr-113093-98 -15- this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request for rulings a copy of this letter is being sent to your authorized representative sincerely yours harold e burghart assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
